DETAILED ACTION
This final action is in response to amendment filed on October 15, 2021. Claims 1-12 are pending, with claims 1 and 7 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority from an Indian application with application number 202011018004 filed on 27th April 2020.

Response to Arguments
Applicant argues “the combination of Ramachnadran and Bays fails to disclose any aspect relating to "adding, by a system, the plurality of data models in a network operating system" and "wherein the network operating system stores the plurality of data models" … However, Bays, in its entirety, does not disclose adding a plurality of data models in a network operating system. Bays, in its entirety, further does not disclose that the network operating system stores the plurality of data models … the combination of Ramachandran and Bays does not disclose the advantages of the present invention” (from remarks pages 10-13).
As to point (A), Examiner respectfully disagrees. Ramachnadran teaches adding plurality of data model (see Ramachandran Fig. 2 and Paragraph 47). Bay teaches that 
For the applicant’s argument about the combination of Ramachandran and Bays does not disclose the advantages of the present invention. The Examiner respectfully disagrees. First, instant claims have not recited all the advantages as stated of page 13 of the remark. Second, Ramachandran and Bays references are the same field of endeavor with the present application and are read on each limitation of the claims. Therefore, Ramachandran and Bays disclose the advantages of the present invention as presented in the instance claims.
The Applicant argues “Ramachandran and Bays further do not disclose that the plurality of data models are used by the networking device simultaneously in real-time … Ramachandran and Bays further do not disclose that the plurality of data models is (from remarks pages 13-14).
As to point (B), the Examiner respectfully disagrees. The Applicant only makes conclusory statements that cited reference(s) do not disclose the contested limitation without substantively traversing the specific findings set forth by the Examiner. The reviewing court guides that such mere conclusory statements which are unsupported by factual evidence are entitled to little probative value. In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997); In re De Blauwe, 736 F.2d 699, 705 (Fed. Cir.1984); and Ex parte Belinne, 2009 WF 2477843, at *3-4 (BPAI Aug. 10, 2009) (informative). Furthermore, Ramachandran in view of Bays and/or further in view of other cited references teach these limitations as presented in the last office action.
Applicant merely: (1) recite the claim language and assert it is not taught by the cited references; (2) reproduce portions of the references cited by the Examiner; (3) attack the references separately, considered in isolation; and (4) make conclusory statements that each reference does not disclose the contested limitation without substantively traversing the specific findings set forth by the Examiner.
The Applicant argues “Ramachandran and Bays further do not disclose that the system facilitates service providers to receive support of the one or more data model engines over the networking device” (from remarks page 14).
As to point (C), see point (B).
 The Applicant argues “Ramachandran and Bays further explicitly does not disclose a method for using a plurality of data models in a networking device… (from remarks page 14).
As to point (D), see point (B).
The Applicant argues “Ramachandran and Bays further explicitly do not disclose a system for providing a plurality of data models for a networking device … Further, each of the plurality of data model engine modules corresponds to the specific data model from the plurality of data models in the network operating system” (from remarks page 14).
As to point (E), see point (B).
The Applicant argues “Salam fails to disclose any aspect relating to "adding, by a system, the plurality of data models in a network operating system" and "wherein the network operating system stores the plurality of data models … However, Salam, in its entirety, does not disclose adding a plurality of data models in a network operating system. Salam, in its entirety, further does not disclose that the network operating system stores the plurality of data models … Therefore, Salam does not disclose the advantages of the present invention" (from remarks pages 14-17)
As to point (F), see point (A).
The Applicant argues “Salam further does not disclose that the plurality of data models are used by the networking device simultaneously in real-time … OpenCONFIG and OpenROADM " (from remarks page 17).
As to point (G), see point (B).
The Applicant argues “Salam does not disclose that the system facilitates service providers to receive support of the one or more data model engines over the networking device” (from remarks page 17).
As to point (H), see point (B).
 The Applicant argues “Salam further explicitly does not disclose a method for using a plurality of data models in a networking device … Furthermore, each of the plurality of data model engine modules corresponds to a specific data model from the plurality of data models” (from remarks pages 17-18).
As to point (I), see point (B).
The Applicant argues “Salam further explicitly does not disclose a system for providing a plurality of data models for a networking device… Further, each of the plurality of data model engine modules corresponds to the specific data model from the plurality of data models in the network operating system” (from remarks pages 17-18).
As to point (J), see point (B).
The Applicant argues “Zhou fails to disclose any aspect relating to "adding, by a system, the plurality of data models in a network operating system" and "wherein the network operating system stores the plurality of data models" … Zhou does not disclose the advantages of the present invention” (from remarks pages 18-19).
As to point (K), see point (A).
The Applicant argues “Zhou further does not disclose that the plurality of data models are used by the networking device simultaneously in real-time … OpenCONFIG and OpenROADM" (from remarks page 19).
As to point (L), see point (B).
The Applicant argues “Zhou does not disclose that the system facilitates service providers to receive support of the one or more data model engines over the networking device” (from remarks page 19). 
As to point (M), see point (B).
The Applicant argues “Zhou further explicitly does not disclose a method for using a plurality of data models in a networking device … Furthermore, each of the plurality of data model engine modules corresponds to a specific data model from the plurality of data models” (from remarks pages 19-20).
As to point (N), see point (B).
The Applicant argues “Zhou further explicitly does not disclose a system for providing a plurality of data models for a networking device … Further, each of the plurality of data model engine modules corresponds to the specific data model from the plurality of data models in the network operating system” (from remark page 20).
As to point (O), see point (B).
The Applicant argues “Sigoure fails to disclose any aspect relating to "adding, by a system, the plurality of data models in a network operating system" and "wherein the network operating system stores the plurality of data models" … Sigoure does not disclose the advantages of the present invention” (remark pages 20-21).
As to point (P), see point (A).
The Applicant argues “Sigoure further does not disclose that the plurality of data models are used by the networking device simultaneously in real-time … OpenCONFIG and OpenROADM” (from remarks page 21).
As to point (Q), see point (B).
The Applicant argues “Sigoure does not disclose that the system facilitates service providers to receive support of the one or more data model engines over the networking device” (from remarks page 21). 
As to point (R), see point (B).
The Applicant argues “Sigoure further explicitly does not disclose a method for using a plurality of data models in a networking device … Furthermore, each of the plurality of data model engine modules corresponds to a specific data model from the plurality of data models” (from remarks pages 21-22).
As to point (S), see point (B).
The Applicant argues “Sigoure further explicitly does not disclose a system for providing a plurality of data models for a networking device … Further, each of the plurality of data model engine modules corresponds to the specific data model from the plurality of data models in the network operating system” (from remarks page 22).
As to point (T), see point (B).
The Applicant argues “The instant application discloses at paragraph [0037] …  Therefore, in view of the clarification that the claimed invention is not directed to non-statutory subject matter” (from remarks pages 4-6).
As to point (U), the Examiner respectfully disagrees. Claims 7-12 do not recite the system comprising a non-transitory computer readable storage medium nor any hardware. Thus, the claim as a whole is directed towards software per se, which is one of the non-statutory category. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a software per se.
Claim 7 recites “A system for … comprising: a network operating system … a plurality of data model engine modules …”
 Applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (See MPEP 2111), the recited “network operating system” and “plurality of data model engine modules” may include computer program code or software and since there is no positive recitation of “hardware” in the claim, the claim as a whole is directed towards software per se, which is one of the non-statutory category.  
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: Processes, Machines, Manufactures and Composition of Matter. 
Software or computer program per se does not fall within any one of these four statutory category, i.e. software per se is not a process because it is not a series of acts or steps, nor is it a machine which is a concrete thing consisting of parts or of certain devices and combination of devices, nor is it a manufacture nor a composition of matter, 
Claims 8 and 11-12 are rejected due their dependency on claim 7. Claims 8 and 11-12 further do not recite any hardware.
For claim 9, although it recites “a white box hardware device,” the white box hardware device is for clarifying the networking device, which is an intended use (i.e., not positively recited in the claim). Therefore, claim 9 further does not recite any hardware for the claimed system. The claim is also rejected due its dependency on claim 7. 
For claim 10, although it recites “one of one or more transponders, one or more switches, and one or more routers,” the one of one or more transponders, one or more switches, and one or more routers is for clarifying the networking device, which is an intended use (i.e., not positively recited in the claim). Therefore, claim 10 further does not recite any hardware for the claimed system. The claim is also rejected due its dependency on claim 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7 and 10 are is rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US 2016/0350095, Pub. Date Dec. 1, 2016), in view of Bays et al. (US 2017/0111274, Pub. Date Apr. 20, 2017).
As per claim 1, Ramachandran discloses a method for using a plurality of data models in a networking device (Ramachandran Para. [0009], technique for enabling dynamic update of network device data models; see Ramachandran Para. [0028-0029], Program Platform module 226 programs network element [networking device] based on data model), the method comprising: 
adding, by a system (Ramachandran Fig. 1, system 100), the plurality of data models (see Ramachandran Fig. 2 and Para. [0047], Yang data models 124 added in network element [networking device]);  
creating, by the system (Ramachandran Fig. 1, system 100), a plurality of data model engine modules (Ramachandran Para. [0025], Operations defined by YANG data models 124 are transformed [created] into CLI files 126 or API files 128 [data model engine modules]), wherein each of the plurality of data model engine modules corresponds to a specific data model from the plurality of data models (Ramachandran Para. [0029], The two YANG model and the translation document are forwarded to a CLI/API-XML Transform module 224, which forwards an xsltApplyStylesheet (xsd,xslt) command 236 to an XSLT Engine 230. The XSLT engine 230 applies the translation document to the model and returns a device CLI/API to the Transform module 224. [A data model is transformed into a CLI/API file, thus the CLI/API file [data model engine module] corresponds to the model]); and 
(see Ramachandran Para. [0028-0029], a NETCONF client (e.g., an SDN controller) 180 sends "rpc<edit-config><dynamic-datamodels><y1731>" message to a NETCONF server (e.g., a network element) 182 to program the network element; Ramachandran Para. [0025], NETCONF bindings 120 function as a "glue" layer to bind NETCONF operations received from NETCONF layer 132 to the targeted YANG data models 124. [NETCONF bindings 120 acts as an interface (corresponds to one or more data model engines) for communicating between data models and SDN. When the network element performing NETCONF
operation, inherently an operating system of the network element performs the
NETCONF operation. Thus, the system 100 communicates with the network device (or network operating system of the network device) using NETCONF bindings 120 for performing NETCONF operation to program (config) the network
element]).
Ramachandran does not explicitly disclose:
adding, by a system, the plurality of data models in a network operating system.
Bays teaches:
adding, by a system, data model in a network operating system (see Bays Para. [0119], Various software elements may be located within system memory 642 such as an operating system 646 may be designed to implement methods, and/or configure systems; Bays Para. [0086], the data model 310 may receive a firewall policy configured by a user from the controller and create a data model representation for the firewall policy; Bays Para. [0081], the one or more processors 322 from the hardware resources 320 may load [add] kernel 304, data model 310 and software control plane subsystem 315 into memory 330 from a storage device 625; Bays Para. [0088], The operating system kernel 304, logic for the data model 310 and the software control plane subsystem 315 are implemented as a set of instructions … the software control plane subsystem 315 may be executed within or hosted by a virtual machine or even by a hypervisor (e.g., KYM hypervisor) or network operating system; Bays Para. [0083], In one implementation, the data model 310 may be implemented using the yet another next generation (YANG) model; Bays Para. [0086], Software control plane subsystem 315 may then translate the data model representation into a JSON representation. [This indicates that Bays including multiple data models]).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ramachandran in view of Bays for adding, by a system, the plurality of data models in a network operating system.
One of ordinary skill in the art would have been motived because it offers the advantage of improving control, configuration and management of network device (see Bays Para. [0013]).

As per claim 4, Ramachandran-Bays discloses the method according to claim 1, as set forth above, Ramachandran also discloses wherein the networking device comprises at least one of one or more transponders, one or more switches, and one or more routers (Ramachandran Para. [0047], the term "network element" or "network device" can encompass computers, servers, network appliances, hosts, routers, switches).

As per claim 7, Ramachandran discloses a system (see Ramachandran Fig. 1, network environment 100) for providing a plurality of data models for a networking device (Ramachandran Para. [0009], technique for enabling dynamic update of network device data models; see Ramachandran Para. [0028-0029], Program Platform module 226 programs network element [networking device] based on data model), the system comprising:
a network operating system (see Ramachandran Fig. 8, operating system of device 270), the 5plurality of data models (see Ramachandran Fig. 2, Yang data models 124 in network element [networking device]);
a plurality of data model engine modules (Ramachandran Para. [0025], Operations defined by YANG data models 124 are transformed [created] into CLI files 126 or API files 128 [data model engine modules]), wherein each of the plurality of data model engine modules corresponds to a specific data model from the plurality of data models in the network operating system (Ramachandran Para. [0029], The two YANG model and the translation document are forwarded to a CLI/API-XML Transform module 224, which forwards an xsltApplyStylesheet (xsd,xslt) command 236 to an XSLT Engine 230. The XSLT engine 230 applies the translation document to the model and returns a device CLI/API to the Transform module 224. [A data model is transformed into a CLI/API file, thus the CLI/API file [data model engine module] corresponds to the model]).

wherein the network operating system stores the 5plurality of data models.  
Bays teaches:
the network operating system stores data model (see Bays Para. [0119], Various software elements may be located within system memory 642 such as an operating system 646 may be designed to implement methods, and/or configure systems; Bays Para. [0086], the data model 310 may receive a firewall policy configured by a user from the controller and create a data model representation for the firewall policy; Bays Para. [0081], the one or more processors 322 from the hardware resources 320 may load [add] kernel 304, data model 310 and software control plane subsystem 315 into memory 330 from a storage device 625; Bays Para. [0088], The operating system kernel 304, logic for the data model 310 and the software control plane subsystem 315 are implemented as a set of instructions … the software control plane subsystem 315 may be executed within or hosted by a virtual machine or even by a hypervisor (e.g., KYM hypervisor) or network operating system; Bays Para. [0083], In one implementation, the data model 310 may be implemented using the yet another next generation (YANG) model; Bays Para. [0086], Software control plane subsystem 315 may then translate the data model representation into a JSON representation. [This indicates that Bays including multiple data models])).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ramachandran in view of Bays for the network operating system stores the 5plurality of data models.
(see Bays Para. [0013]).

Claim 10 is system claim reciting similar subject matters to those recited in the method claim 4, and is rejected under similar rationale.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US 2016/0350095, Pub. Date Dec. 1, 2016), in view of Bays et al. (US 2017/0111274, Pub. Date Apr. 20, 2017), and further in view of Salam et al. (US 2018/0013662, Pub. Date Jan. 11, 2018).
As per claim 2, Ramachandran-Bays discloses the method according to claim 1, as set forth above, Ramachandran-Bays does not explicitly disclose:
wherein the plurality of data models are used by the networking device simultaneously in real-time.
Salam teaches:
the plurality of data models are used by the networking device simultaneously in real-time (Salam Para. [0031], The network device 12 performs semantic matching for at least two of the data models 16. For example, the network device 12 may run a series of algorithms and produce as output a semantic analysis of nodes (elements) of the two data models 16).

One of ordinary skill in the art would have been motived because it offers the advantage of mapping between diverse network data models for an application to utilize network data associated with data model (Salam Para. [0014, 0017]).

Claim 8 is system claim reciting similar subject matters to those recited in the method claim 2, and is rejected under similar rationale.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US 2016/0350095, Pub. Date Dec. 1, 2016), in view of Bays et al. (US 2017/0111274, Pub. Date Apr. 20, 2017), and further in view of Zhou et al. (US 2016/0285685, Pub. Date Sep. 29, 2016).
As per claim 3, Ramachandran-Bays discloses the method according to claim 1, as set forth above, Ramachandran-Bays does not explicitly disclose:
wherein the networking device is a white box hardware device.
Zhou teaches:
the networking device is a white box hardware device (Zhou Fig. 7, white box switch 506).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ramachandran in view of Zhou for the networking device is a white box hardware device.
(Zhou Para. [0040]).

Claim 9 is system claim reciting similar subject matters to those recited in the method claim 3, and is rejected under similar rationale.

Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US 2016/0350095, Pub. Date Dec. 1, 2016), in view of Bays et al. (US 2017/0111274, Pub. Date Apr. 20, 2017), and further in view of Sigoure et al. (US 2017/0339002, Pub. Date Nov. 23, 2017).
As per claim 5, Ramachandran-Bays discloses the method according to claim 1, as set forth above, Ramachandran-Bays does not explicitly disclose:
wherein the plurality of data models comprises at least one of: one or more vendor neutral data models, one or more open data models, and one or more vendor proprietary data models.
Sigoure teaches:
at least one of: one or more vendor neutral data models (Sigoure Para. [0039], the external data model refers to the vendor-neutral configuration data model (e.g., OpenConfig YANG model)), one or more open data models, and one or more vendor proprietary data models (Sigoure Page 8, the internal data model is a vendor-proprietary state configuration data model associated with a network element).

One of ordinary skill in the art would have been motived because it offers the advantage of producing data structures in any schema supported by the network element (Sigoure Para. [0033]).

As per claim 6, Ramachandran-Bays discloses the method according to claim 1, as set forth above, Ramachandran-Bays does not explicitly disclose:
 wherein the plurality of data models is provided by one or more vendor neutral groups, wherein the one or more vendor neutral groups comprise at least one of OpenCONFIG and OpenROADM.
Sigoure teaches:
data model is provided by one or more vendor neutral groups (Sigoure Para. [0030], vendor-neutral configuration data models (i.e., OpenConfig data models) provided by a network administrator), wherein the one or more vendor neutral groups comprise at least one of OpenCONFIG (Sigoure Para. [0030], vendor-neutral configuration data models (i.e., OpenConfig data models) provided by a network administrator) and OpenROADM.
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Ramachandran in view of Sigoure the plurality of 
One of ordinary skill in the art would have been motived because it offers the advantage of producing data structures in any schema supported by the network element (Sigoure Para. [0033])
 
Claim 11-12 are system claims reciting similar subject matters to those recited in the method claims 5-6 respectively, and are rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nevrekar et al. (US 2017 /0187577) System For Configuring Network Devices;
Tindal (US 7,246,162) System And Method For Configuring Anetwork Device;
Jain et al. (US 20190308318) Cloud Computer System For Controlling Clusters Of Remote Devices.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        

2/10/22